 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24
 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24
     2
 1

 2

 3

 4

 5

 6

 7

 8

 9
         Order Continuing Preliminary
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24
     3
 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15                        May 15, 2019, at 4:00 p.m., in Courtroom

16   3D.

17         29th

18

19

20

21

22

23

24
                  2
                      4
